Carro, J. (dissenting).
Plaintiffs Robert and Alice Wecht, residents of Suffolk County, brought this action to recover for loss of consortium and personal injuries Robert suffered when a truck he was driving in Riverhead, Suffolk County, went off the road, hit a guide pole and flipped over. The truck was owned by plaintiff’s employer, Imperial News Co., Inc., which does its business in Suffolk County and which is now a third-party defendant in this action. The vehicle was manufactured by defendant-appellant General Motors. Plaintiffs brought this action in New York County where General Motors has its principal place of business. Also joined as a defendant was the dealership which sold the truck, a corporation in Nassau County. Plaintiffs allege that the accident resulted from the defective design and manufacture of the truck’s braking sys*895tem and body. Defendants deny this and claim, inter alia, that the road conditions caused the accident.
Defendant General Motors made an application below for a change of venue to Suffolk County pursuant to CPLR 510 (3), which permits a court to change the place of trial where "the convenience of material witnesses and the ends of justice will be promoted by the change.” In support of its motion General Motors noted that among the witnesses it intended to call at trial were the police officer who investigated the accident and a woman living adjacent to the accident site, both of whom would testify as to the conditions of the road. Both these witnesses are Suffolk County residents. Another material witness to testify at the trial is Vincent Doyle, an employee of third-party defendant Imperial News, who works in Suffolk County and was responsible for the inspection and repair of the truck after the accident. General Motors also cites, as materially important, testimony of plaintiff Robert Wecht’s physical condition. Plaintiff was treated at Suffolk County Hospital by a physician residing in Suffolk County and later at a Nassau County hospital. Plaintiff’s other doctors are Nassau County residents.
Plaintiffs argued in opposition to defendant’s motion that they intended to prove faulty design and manufacture of the truck through the testimony of unnamed, out-of-town experts who would find traveling to Suffolk County extremely inconvenient. In their brief on appeal, plaintiffs now name the expert they intend to call and list his residence as Albany, New York. Without even knowing what experts plaintiff intended to call, Special Term adopted plaintiffs’ argument that these expert witnesses would most likely not reside in Suffolk County and would be inconvenienced by travel to Suffolk County. On that basis, the court denied the motion for change of venue.
While we are mindful of the fact that a motion for a change of venue lies within the discretion of the trial court, whose determination will only be disturbed upon a showing of abuse of discretion, we find that the facts here support a finding of such abuse. Initially, we note the long-standing rule that unless cogent reasons to direct otherwise exist, a transitory action, such as the instant one, should be tried in the county in which the cause of action arose. (Chaewsky v Siena Coll., 100 AD2d 753; De Jesus v Wallkill Auto Sales Corp., 76 AD2d 812; Chung v Kivell, 57 AD2d 790; Slavin v Whispell, 5 AD2d 296.) It is also well-recognized that the convenience of expert witnesses is not to be given effect in a motion for transfer of *896venue. (American Consumer Ins. Co. v Goslin, 88 AD2d 941; Slavin v Whispell, supra.) Unlike lay persons, expert witnesses are paid for their services and compensated for the inconveniences of travel.
Instead, the controlling factors are the place where the cause of action arose and the residences or work places of the material, nonparty witnesses. (De Jesus v Wallkill Auto Sales Corp., supra; Chung v Kivell, supra; Slavin v Whispell, supra.) Of lesser, but still some importance, are such factors as the special consideration to be given to the convenience of law enforcement officers, the county in which plaintiff has received medical care and in which his medical records are located, and the county in which the bulk of the parties reside. (Slavin v Whispell, supra; see also, Mitts v H.I.P. of Greater N. Y, 104 AD2d 318.)
Upon application of these factors to the case at bar it is obvious that venue properly belongs in Suffolk County and that the convenience of the material witnesses and the ends of justice will be promoted by transferring this action "there. In fact, there is absolutely nothing about this case, save the fortuitous fact that General Motors’ principal place of business is in Manhattan, to warrant retention of venue in New York County. The witnesses who can shed light on the conditions of the road on the day of the accident, one of whom is a law enforcement officer, reside in Suffolk County. The accident occurred in Suffolk County. Plaintiff received medical treatment there from a doctor residing in Suffolk County. He was also treated in Nassau County by Nassau County doctors, who may prefer to travel to Suffolk County than drive through the congested traffic of lower Manhattan. The mechanic who inspected and repaired the truck works in Suffolk County. Although he is an employee of a third-party defendant, and the convenience of such witnesses is not of paramount importance, it nevertheless, merits some consideration. Also, the plaintiffs and third-party defendant Imperial News Co., reside in Suffolk County. Despite this overwhelming preponderance of factors favoring venue in Suffolk County, the court on the basis of an improper consideration, the convenience of expert witnesses, denied defendant’s application. This was an abuse of discretion.
Accordingly, we would reverse the order of the Supreme Court, New York County (Schwartz, J.) entered June 5, 1984 and would grant defendant’s motion for a change of venue from New York County to Suffolk County.